Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/12/2021. The instant application has claims 1-20 pending. The system, method and medium for receiving an new set of privileges and comparing with old set of privileges to determine if revoked to prevent access. There a total of 20 claims.

 Response to Arguments
The applicant’s arguments relating to 35 USC 112(a) rejection of claims 1-20 is persuasive, thus the rejection is withdrawn. The applicant mention of Par. 0015, Par. 0050 is sufficient to overcome the rejection.

The applicant’s arguments relating to drawings is not persuasive. The drawings must show all features of claims or else claims 7-20 needs to be cancelled.  See MPEP 608.04(a) below with underline for emphasis under the New Matter Rejection section.

The applicant’s argument relating to specification’s objection is not persuasive. As the amendments introduces new matter to the specifications that was not already present, thus amendments are not accepted. The amendments to original disclosure that include only rephrasing or obvious errors are not new matter see MPEP 2163.07. However, adding new paragraph that was not original present constitutes new matter, which is impermissible see New Matter Rejection section.


The applicant argument relating to 35 USC 112(a) rejection to claims 7-20 is not persuasive. The claims full details are not disclosed in specifications, it not material whether the features central to claims or not. The claims must be fully supported in disclosure.

The applicant argument relating to 35 USC 103 is not persuasive.  The applicant argument that Jaeger does not teach whether the privilege has been used or accessed is not persuasive. As Jaeger discloses already having permission and capability see Page 222 (1)-(4) that is already used. The task involves team member  that has permission for an that particular task only and afterward the permission is revoked see Fig. 5 & Page 182 Par. Starting “ Any participant …”  & Page 189 Par. Starting “ Context-sensitive..”  Thus, the permission must be used or previously accessed. And furthermore,  it is unimaginable that an permission would be granted and never be used. 

New Matter Rejection
The amendment filed 7/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the paragraphs 0005.1 to 0005.3 and Par. 0011.1 and Par. 0050.1 were not already present in the original  disclosure, and thus new matter has been introduced. See MPEP 608.04(a) citation below with underline for emphasis.

Applicant is required to cancel the new matter in the reply to this Office Action.

608.04(a)    Matter Not Present in Specification, Claims, or Drawings on the Application Filing Date [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07 for guidance in determining whether an amendment adds new matter, and for a discussion of the relationship of new matter to 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See MPEP § 2163.07(a) to determine whether added characteristics such as chemical or physical properties, a new structural formula or a new use are inherent characteristics that do not introduce new matter.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the examination of an application following amendment thereof, the examiner must be on the alert to detect new matter. 35 U.S.C. 132(a)  should be employed as a basis for objection to amendments to the abstract, specification, or drawings attempting to add new disclosure to that originally disclosed on filing. If new matter is added to the specification, it should be objected to by using Form Paragraph 7.28.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

¶ 7.28    Objection to New Matter Added to Specification
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The amendment filed [1] is objected to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a)  states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: [2].
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office action.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examiner Note:
1. This form paragraph is not to be used in reissue applications; use form paragraph 14.22.01 instead. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2. In bracket 2, identify the new matter by page and the line numbers and provide an appropriate explanation of your position. This explanation should address any statement by applicant to support the position that the subject matter is described in the specification as filed. It should further include any unresolved questions which raise a doubt as to the possession of the claimed invention at the time of filing. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

3. If new matter is added to the claims, or affects the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, using form paragraph 7.31.01 should also be made. If new matter is added only to a claim, an objection using this paragraph should not be made, but the claim should be rejected using form paragraph 7.31.01. As to any other appropriate prior art or 35 U.S.C. 112  rejection, the new matter must be considered as part of the claimed subject matter and cannot be ignored. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, on the ground that it recites elements without support in the original disclosure. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991)(A written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If subject matter capable of illustration is originally claimed and it is not shown in the drawing, the claim is not rejected but applicant is required to add it to the drawing. See MPEP § 608.01(l). Replacement drawings containing new matter should not be entered and the corrections necessary to obtain entry of the drawing(s) should be explained using form paragraph 6.37. See MPEP § 608.02(h).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For completeness of specification, see MPEP § 608.01(p). For trademarks and trade names, see MPEP § 608.01(v).

Specification

The disclosure is objected to because of the following informalities: The Brief Summary of the invention section is not included in the specifications. The applicant is reminded that any new matter added is not permissible under 35 US 132(a), i.e. new matter rejection will be applied. Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 7-20  must be shown or the feature(s) canceled from the claim(s). The inter-process communications, the opening internal/external communications, the enabling API among other features are completely absent in the drawings.   No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without inter-process communications,  internal and external connections, enabling use of communications, use of personal information management functionality and enabling use of API which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The only mention of the features is Spec. Par. 002, but is not described sufficient detail, and is only mentioned as an example. How are the enabling of communication tools carried out? Enabling use of personal information management functionality? What is meant by the term, personal management functionality? How is opening internal and external connections done, is it through opening ports or some application that allows for external communications? How is inter-process communications carried out, is it through kernel-level or application level?


	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10, 12-15, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flexible Control of Download Executable Content to Jaeger in view of A Rule-Based Framework for Role-Based Delegation and Revocation to Zhang and further in view of A Checkpointing Tool for Palm Operating System to Lin.

Regarding Claim  1, 3, 5, Jaeger  discloses a method performed by an electronic device, Golan discloses the method comprising: identifying that a privilege has been accessed by an application on the electronic device(Page 212 Paragraph starting “Since a principal…”, principal assigns permission to delegatee & Page 222  Paragraph starting “ In order to minimize …”, the  capability delegation for the principal); receiving a new set of privileges associated with applications on the electronic device via a communication interface(Page 188 Paragraph starting “ We define an access control…”, the content is assigned permissions for access and sharing); when  any one of the applications on the electronic device previously accessed the revoked privilege (Page 192 Paragraph starting “The access control model..”, the revocation event blocks the access).  

But Jaeger does not disclose the comparing of set of privileges. However, Zhang disclose upon receiving the new set of privileges, determining that the privilege has been revoked by comparing the new set to an old set of privileges associated with the applications, wherein at least one of the applications with which the old set of privileges is associated has a reference to an application registry of the electronic device(Page 429-430 Step 4 & 5, the comparing of roles and permissions for access to protected resources).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jaeger  invention of providing an permission revocation by principal to delegatee  to include comparing the old privileges to new privileges in order to provide for most updated permissions as taught in Zhang see § 4.4 Authorization Derivation Rules for Enforcing Policies.


But Jaeger nor Zhang disclose the resetting the electronic device. However, Lin discloses the resetting the device after revocation see §2.1.3 System Resets.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jaeger  invention of providing an permission revocation by principal to delegatee  to include reset after revocation  in order to provide for soft clears of heap and new stacks  as taught in Lin see § 3.4 Checkpointing Procedure.


	
Regarding Claim  2,4,6, Jaeger does not disclose the resetting the device. However, Lin discloses the method as recited in claim 1, further comprising resetting the electronic device responsive to determining that the revoked privilege is capable of being passed between applications(§2.1.3 System Reset)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jaeger  invention of providing an permission revocation by principal to delegatee  to include reset after revocation  in order to provide for soft clears of heap and new stacks  as taught in Lin see § 3.4 Checkpointing Procedure.


Regarding Claim  7, 12,  17,  Jaeger discloses the method as recited in claim 1, wherein the privilege comprises allowing an application to use inter-process communication(§ 5.5  Reference Monitor Service, the capability is determined for accessing files and applications).  

Regarding Claim  8,13,  18,  Jaeger discloses the method as recited in claim 1, wherein the privilege comprises enabling opening of internal and external connections(§ 6.1  Implementation Model, interface for communications within the processes).  

Regarding Claim  9, 14, 19,  Jaeger discloses the method as recited in claim 1, wherein the privilege comprises enabling use of communication tools(§ 6.1  Implementation Model, applications for communications have permissions)

Regarding Claim  10,16,  20,  Jaeger discloses the method as recited in claim 1, wherein the privilege comprises enabling use of personal information management functionality(5 Architecture, the access control module for permission for applications)  

Claim 11 and 16 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flexible Control of Download Executable Content to Jaeger in view of A Rule-Based Framework for Role-Based Delegation and Revocation to Zhang and further in view of A Checkpointing Tool for Palm Operating System to Lin. as applied to claims 1 and 3 above, and further in view of  ENTERPRISE WIDE CENTRALIZED APPLICATION LEVEL ACCESS CONTROL USING XACML to Shaikh.

Regarding Claim  11, 16,  Jaeger nor Zhang nor Lin  discloses the method as recited in claim 1, wherein the privilege comprises enabling the use of an application program interface. However, Shaikh discloses the privilege comprises enabling the use of an application program interface(Fig. 1 & § 2. XACML Overview & §3. Generic Centralized Access Control Mechanism, the applications is allowed or deny based on privileges).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jaeger  invention of providing an permission revocation by principal to delegatee  to include enabling use of API for permitted users in order to provide authenticated users access to applications and APIs as taught in Shaikh see Fig. 2 & 3. Generic Centralized Access Control Mechanism.

	Conclusion. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/
Primary Examiner, Art Unit 2492                                                                                                                                                                                             venkatanarayan.perungavoor@uspto.gov